DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 8/28/2020 is acknowledged. Claims 37-43 and 55-67 are pending. Claims 1-36 and 44-54 are cancelled. Claims 37-43 and 55-67 are considered on the merits below.

Response to Amendment
Applicant's amendments, filed 8/28/2020, are acknowledged.
In response to the applicant's amendments, the grounds of rejection for claims 39 and 56-60 are maintained compared to the previous action. The grounds of rejection for claims 37-38, 40-43, 55, and 61-67, are withdrawn due to the amendment.

Affidavit
The Declaration under 37 CFR 1.132 filed 8/28/2020 is sufficient to overcome the rejection of claims 37-38, 40-43, 55, and 61-67 based upon 35 USC § 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39 and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Journal of Chromatography A, 1218 (2011) 476-483, provided on IDS on 11/7/2017) in view of Bozenbury, JR. et al. (US 2005/0288616 Al, provided on IDS on 2/17/2017).
claim 39, Li describes an apparatus for detecting a target analyte (abstract) comprising 
a container and an evaporative reagent disposed in the container, the container being adapted for coupling with the mass spectrometer for introduction of the evaporative reagent via a carrier gas (page 4 77 "The injection (container) volume was 25μL." And page 477 "10:90 methanol/0.1 % acetic acid (evaporative reagent) solution" would create a higher vapor pressure analog of the analyte: nitrate or nitrite). 
However Li is silent to wherein the evaporative reagent is reactive with the analyte to form a higher vapor pressure analog of the analyte to facilitate thermal desorption of the higher vapor pressure analog for analysis by mass spectrometry.
Bozenbury describes a technique for mass spectrometry using thermal means (page 4 [0037]), a thermally desorbable ionization reagent (page 8 [0094] "the ionization reagent is nicotinamide" Vapor pressure of nicotinamide is: 0.000198 mm Hg (1.98* 10-4 torr) (3-Pyridinecarboxamide (nicotinamide): page 34))), and that the analyte and ionization reagent are co-vaporized into an ionization space of the analyzing instrument (page 1 [0004] "sample is heated to transform analyte from solid, liquid or vapor preconcentrated on a particle into a gaseous state. Analyte molecules are ionized [via a reagent-analyte complex] in the reaction region of the IMS detector"). Additionally, Bozenbury describes that "A variety of different techniques can be used for trace analyte detection." (page 1 [0003]), suggesting that there is motivation to have a substrate that can function in more than one detector which would include having features such as thermally desorbable amide based ionization reagents.
Therefore, it would have been obvious for one skilled in the art at the time of the invention to incorporate the reactive thermally desorbable ionization reagent of Bozenbury into 
Regarding claim 56, the combination described above describes that the evaporative reagent is an acid reagent to form a conjugate acid of the analyte if present in the sample (Li: page 477 "10:90 methanol/0.1 % acetic acid (evaporative reagent) solution" would produce the conjugate acid of the analyte: nitrate or nitrite).
Regarding claim 57, the combination described above describes that the evaporative reagent comprises at least one acid reagent selected from the group of sulfuric acid, hydrochloric acid, hydrofluoric acid, hydroiodic acid, hydrobromic acid, nitric acid, oxalic acid, water, hydrogen sulfate, phosphoric acid, formic acid, benzoic acid, acetic acid, propionic acid, or other organic acids of the form R-COOH where R is an alkyl, substituted alkyl, aryl, or substituted aryl group (Li: page 477 "10:90 methanol/0.1 % acetic acid ( evaporative reagent) solution").

Claims 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Journal of Chromatography A, 1218 (2011) 476-483, provided on IDS on 11/7/2017) in view of Bozenbury, JR. et al. (US 2005/0288616 Al, provided on IDS on 2/17/2017) in further view of Sakayanagi et al. (Forensic Science International 157 (2006) 134-143, provided on IDS on 2/17/2017)
Regarding claims 58 and 59, the combination described above describes all the limitations of claim 39, however is silent to the evaporative reagent comprises a quaternary ammonium cation donor selected from the group of quaternary ammonium salts that can donate a cation having the formula, N-R1-R2-R3-R4, where R1, R2, R3 and R4 are hydrogen or straight 
Sakayanagi describes that quaternary ammoniums can be used in Identification of inorganic anions by gas chromatography/mass spectrometry (title and page 135). Sakayanagi further suggests that they are commonly used in mass spectrometry systems as derivatizing reagents to aid in analysis (page 135), suggesting motivation to incorporate them into mass spec analytical systems.
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the evaporation reagent of the combination with the quaternary ammonium described by Sakayanagi because they are well known reagents for used in the field and have produced well documented results.
Regarding claim 60, the combination described above describes all the limitations of claim 39, however is silent to the apparatus further comprises an associative reagent also associated with the swipe for sequestering a counter-ion of the analyte.
Sakayanagi describes a reagent, A, to sequester at least some of the counter-ions (figure 1 and page 134-135 columns 2-1 "Inorganic anions are not volatile, so analysis by gas chromatography directly is difficult ... [however with this method] PPB [Inorganic anions] derivatives were detected by GC/MS, and detection limits were determined." i.e. M-/Cl was more available for detection.) This suggests motivation to incorporate a reagent to sequester counter ions because this would provide for better detection.
Therefore, it would have been obvious for one skilled in the art at the time the invention was filed to incorporate a reagent to sequester counter ions into the combination as suggested by Sakayanagi because this would provide for better detection.

Allowable Subject Matter
Claims 37-38, 40-43, 55, and 61-67 are allowed. The following is an examiner’s statement of reasons for allowance: 
References Bozenbury, JR. et al. (US 2005/0288616 Al, provided on IDS on 2/17/2017) describe most of the limitations of independent claim 37, however fail to teach or suggest the evaporative reagent is associated with the substrate.
Although Miller et al. (US2011/0081723 Al, provided on IDS on 11/07/2017) describes reagents on substrate, Miller is not combinable with Bozenbury because Bozenbury describes that no reagents should be present on the swipe and that it should be tested for additional materials before use (Bozenbury [0091]) 
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 37-38, 40-43, 55, and 61-67.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/28/2020 have been fully considered but they are not persuasive regarding claims 39 and 56-60.
The applicant argues that Bozenbury would not be combinable with Li because Li already ionizes the sample.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797